Exhibit 10.45

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) dated as of December 22, 2006
by and among MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc. (“Merrill Lynch”), SILICON VALLEY BANK (“SVB”) (SVB and
Merrill Lynch each individually a “Lender”, and collectively the “Lenders”), SVB
in its capacity as agent for the Lenders (in such capacity, “Agent”), SVB and
Merrill Lynch in their capacities as joint lead arrangers (in such capacity, the
“Arrangers”), and INSPIRE PHARMACEUTICALS, INC., a corporation organized and in
good standing under the laws of the State of Delaware (“Borrower”), provides the
terms on which Lenders shall lend to Borrower and Borrower shall repay Lenders.
The parties agree as follows:

 

1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document. Capitalized terms in this Agreement shall have the
meanings as set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meanings provided by the
Code, to the extent such terms are defined therein.

 

2. LOANS AND TERMS OF PAYMENT

 

  2.1 Promise to Pay.

Borrower hereby unconditionally promises to pay Lenders the unpaid principal
amount of all Term Loan Advances hereunder with all interest, fees and finance
charges due thereon as and when due in accordance with this Agreement.

 

  2.1.1 Term Loan Facility.

(a) Availability. Subject to the terms and conditions of this Agreement, Lenders
agree, severally and not jointly, to lend to Borrower, prior to the expiration
of the Draw Period, advances (each a “Term Loan Advance” and collectively, the
“Term Loan Advances”) in an aggregate amount equal to the Term Loan Commitment
according to each Lender’s pro rata share of the Term Loan Commitment (based
upon the respective Commitment Percentage of each Lender). The first Term Loan
Advance shall be made on the Closing Date, and shall be in the amount of Twenty
Million Dollars ($20,000,000) (the “Closing Date Advance”). Subject to the
following sentence, the balance of the Term Loan Commitment shall be available
during the Draw Period if at the time of the request for each such Term Loan
Advance (i) no Default or Event of Default has occurred and is continuing and
(ii) Borrower has satisfied the Draw Conditions. In the event Borrower satisfies
the Draw Conditions solely by virtue of satisfying the R&D Condition, then
Borrower may only request additional Term Loan Advances in an amount equal to
the cumulative cash payments made by Borrower with respect to the R&D Condition,
which exceed Twenty Million Dollars ($20,000,000). Each Term Loan Advance shall
be in a minimum amount of One Million Dollars ($1,000,000). When repaid, a Term
Loan Advance may not be re-borrowed.



--------------------------------------------------------------------------------

(b) Borrowing Procedure. To obtain a Term Loan Advance, unless otherwise agreed
by Agent and Lenders, Borrower must notify Agent by facsimile by 12:00 p.m.
Eastern Time three (3) Business Days prior to the date the Term Loan Advance is
to be made by delivering to Agent a completed Payment/Advance Form signed by two
Responsible Officers in the form attached as Exhibit B (a “Payment Advance
Form”). On the Funding Date, each Lender shall credit and/or transfer (as
applicable) to Borrower’s deposit account with SVB, an amount equal to its
Commitment Percentage multiplied by the amount of the Term Loan Advance. Each
Lender may make the Term Loan Advance under this Agreement based on instructions
from a Responsible Officer or his or her designee or without instructions if the
Term Loan Advance is necessary to meet Obligations which have become due. Each
Lender may rely on any facsimile notice given by a person whom such Lender
believes is a Responsible Officer or designee. Borrower shall indemnify each
Lender and Agent for any loss Lender or Agent suffers due to such reliance.

 

  2.2 Termination of Commitment to Lend.

Without limiting Lenders’ other rights hereunder, each Lender’s obligation to
lend the undisbursed portion of the Term Loan Commitment shall terminate if, in
such Lender’s good faith business judgment, there has been a Material Adverse
Change.

 

  2.3 Repayment of Credit Extensions.

(a) Principal and Interest Payments on Payment Dates.

(i) Each Term Loan Advance is payable in monthly installments of interest only
for six (6) months, commencing on the first (1st) Business Day of the first
month after the Funding Date and continuing on the first (1st ) Business Day of
each month thereafter (each a “Payment Date”) until the Conversion Date.
Commencing on the seventh (7th) month after each Funding Date (the “Conversion
Date”), on each Payment Date, Borrower shall repay the unpaid principal amount
of each Term Loan Advance in equal monthly payments of principal and interest
which would fully amortize the amount of such Term Loan Advance from the
Conversion Date until the Maturity Date at the applicable Basic Rate. All unpaid
principal and accrued interest is due and payable in full on the Maturity Date.
A Term Loan Advance may only be prepaid in accordance with Sections 2.3(d) and
2.3(e).

(ii) Payments received after 12:00 noon Eastern Time are considered received at
the opening of business on the next Business Day.

(b) Interest Rate.

(i) Borrower shall pay interest on each Payment Date on the unpaid principal
amount of each Term Loan Advance until the Term Loan Advance has been paid in
full, at the per annum rate of interest equal to the Basic Rate determined by
Agent as of the Funding Date for each Term Loan Advance in accordance with the
definition of the Basic Rate. Interest is computed on the basis of a 360 day
year for the actual number of days elapsed.

 

2



--------------------------------------------------------------------------------

(ii) Any amounts outstanding during the continuance of an Event of Default shall
bear interest at a per annum rate equal to three percent (3%) above the highest
interest rate otherwise applicable thereto (the “Default Rate”).

(iii) In no event shall the interest charged hereunder, with respect to the
notes (if any) or any other obligations of Borrower under any Loan Documents
exceed the maximum amount permitted under the laws of the State of New York or
of any other applicable jurisdiction. Notwithstanding anything to the contrary
herein or elsewhere, if at any time the rate of interest payable hereunder or
under any note or other Loan Document (the “Stated Rate”) would exceed the
highest rate of interest permitted under any applicable law to be charged (the
“Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable shall be equal to the Maximum Lawful
Rate; provided, however, that if at any time thereafter the Stated Rate is less
than the Maximum Lawful Rate, Borrower shall, to the extent permitted by law,
continue to pay interest at the Maximum Lawful Rate until such time as the total
interest received is equal to the total interest which would have been received
had the Stated Rate been (but for the operation of this provision) the interest
rate payable. Thereafter, the interest rate payable shall be the Stated Rate
unless and until the Stated Rate again would exceed the Maximum Lawful Rate, in
which event this provision shall again apply. In no event shall the total
interest received by any Lender exceed the amount which it could lawfully have
received had the interest been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, any Lender has
received interest hereunder in excess of the Maximum Lawful Rate, such excess
amount shall be applied to the reduction of the principal balance of the Loans
or to other amounts (other than interest) payable hereunder, and if no such
principal or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrower. In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.

(c) Final Payment. On the Maturity Date or at the time of any mandatory or
permitted prepayment of any Term Loan Advance, Borrower shall pay, in addition
to the unpaid principal and accrued interest and all other amounts due on such
date with respect to such Term Loan Advance, an amount equal to the Final
Payment.

(d) Mandatory Prepayment upon an Acceleration. If the Term Loan is accelerated
following the occurrence of an Event of Default or otherwise, Borrower shall
immediately pay to Lenders an amount equal to the sum of: (i) all payments of
principal plus accrued interest due and owing on such date and not yet paid,
plus (ii) all remaining payments of principal, plus (iii) the Final Payment,
plus (iv) all other sums, if any, that shall have become due and payable,
including interest at the Default Rate with respect to any past due amounts.

(e) Permitted Prepayment of Loans. Borrower shall have the option to prepay Term
Loan Advances in whole or in part from time to time advanced by any Lender under
this Agreement, without penalty or premium, in minimum incremental amounts of
One Million Dollars ($1,000,000), provided Borrower (i) provides written notice
to Agent of its election to prepay Term Loan Advances at least fifteen (15) days
prior to such prepayment, and (ii) pays, on the date of such prepayment (A) the
principal amount of such prepayment, plus

 

3



--------------------------------------------------------------------------------

accrued interest due and owing thereon on such date, plus (B) the Final Payment,
plus (C) all other sums, if any, that shall have become due and payable,
including interest at the Default Rate with respect to any past due amounts.

(f) Debit of Accounts. After the occurrence and during the continuance of a
Default, Agent may debit any of Borrower’s deposit accounts including Account
Number                      maintained with SVB for principal and interest
payments or any amounts Borrower owes Agent or Lenders which have not been paid
as and when due, including any grace period. Agent will promptly notify Borrower
when it debits Borrower’s accounts.

(g) Payments. All payments to be made by Borrower hereunder or under any other
Loan Document, including payments of principal and interest made hereunder and
pursuant to any other Loan Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off; recoupment or counterclaim, in
lawful money of the United States and in immediately available funds.

 

  2.4 Fees.

Borrower will pay to Agent:

(a) Commitment Fee. A fully earned, non-refundable commitment fee as provided in
the Commitment Letter.

(b) Final Payment. One or more Final Payments, as provided in Sections 2.3(c),
(d) and (e) when due.

(c) Agent Expenses. All Agent and Lenders’ Expenses (including reasonable
attorneys’ fees and reasonable expenses) incurred through and after the Closing
Date, when due in accordance with the Commitment Letter.

(d) Unused Commitment Fee. On the day the Draw Period expires, Borrower shall
pay to Agent for the ratable benefit of the Lenders, a fee (the “Unused Facility
Fee”), in an amount equal to one percent (1.00%) of the unused portion of the
Term Loan Commitment, as determined by Agent.

(e) Good Faith Deposit. A good faith deposit of Twenty Thousand Dollars
($20,000), which has already been paid to Agent by Borrower and will be applied
against Agent Expenses and Lenders’ Expenses. Any portion of the deposit not
utilized to pay Agent Expenses and Lender Expenses will be refunded to Borrower.

 

  2.5 Additional Costs.

If any new law or regulation increases any Lender’s costs or reduces its income
for any loan, Borrower shall pay the increase in cost or reduction in income or
additional expense; provided, however, that Borrower shall not be liable for any
amount attributable to any period before one hundred eighty (180) days prior to
the date such Lender notifies Borrower of such increased costs. Each Lender
agrees that it shall allocate any increased costs among its customers similarly
affected in good faith and in a manner consistent with such Lender’s customary
practice.

 

4



--------------------------------------------------------------------------------

3. CONDITIONS OF LOANS

 

  3.1 Conditions Precedent to Closing Date Advance.

The Lenders’ agreement to make the Closing Date Advance is subject to the
condition precedent that Agent shall have received, in form and substance
satisfactory to Agent, such documents and completion of such other matters, as
Agent may reasonably deem necessary or appropriate, including, without
limitation, subject to the condition precedent that Agent shall have received in
form and substance satisfactory to Agent the following:

(a) This Agreement;

(b) A certificate of the Secretary of Borrower with respect to articles,
by-laws, incumbency, specimen signature and corporate resolutions authorizing
the execution, delivery and performance of this Agreement;

(c) Perfection Certificate by Borrower;

(d) Intercreditor Agreement between the Lenders;

(e) Financing statement (Form UCC-1);

(f) Deposit Account Control Agreements/Securities Account Control Agreements
(SVB and other financial institutions);

(g) Evidence of insurance;

(h) Payment of the fees and Agent Expenses and Lenders’ Expenses then due
specified in Section 2.4 hereof;

(i) Certificate of Foreign Qualification from the State of North Carolina;

(j) Certificate of Good Standing from the State of Delaware;

(k) Legal opinion issued to Agent and Lenders by counsel to Borrower, in form
and substance satisfactory to Agent; and

(l) Such other documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate.

 

  3.2 Conditions Precedent to all Term Loan Advances.

The obligations of Lenders to make each Term Loan Advance, including the Closing
Date Advance, is subject to the following:

(a) Satisfaction of the provisions of Section 3.1;

 

5



--------------------------------------------------------------------------------

(b) Timely receipt of any Payment/Advance Form; and

(c) The representations and warranties in Section 5 shall be true, correct and
complete in all material respects on the date of the Payment/Advance Form and on
the effective date of each Term Loan Advance; provided, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all respects as of that date, and no Event of
Default shall have occurred and be continuing, or result from the Term Loan
Advance. Each Credit Extension is Borrower’s representation and warranty on that
date that the representations and warranties in Section 5 remain true in all
material respects.

 

4. CREATION OR SECURITY INTEREST

 

  4.1 Grant of Security Interest.

Borrower hereby grants Agent, for the ratable benefit of the Lenders, and to
each Lender, to secure the payment and performance in full of all of the
Obligations and the performance of each of Borrower’s duties under the Loan
Documents, a continuing security interest in, and pledges and assigns to Agent,
for the ratable benefit of the Lenders, and to each Lender the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower warrants and represents that the
security interest granted herein shall be a first priority security interest in
the Collateral, subject only to Permitted Liens.

Except as noted on Borrower’s Perfection Certificate, Borrower is not a party
to, nor is bound by, any material license or other similar agreement with
respect to which Borrower is the licensee that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property. If Borrower enters into any license
or agreement that is reasonably likely to have a material impact on Borrower’s
business or financial condition and such license or agreement prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, Borrower will
request the prior written consent of Agent with respect to Borrower’s entry into
such license or agreement, which consent will not be unreasonably withheld;
provided, however, if such license or agreement contains assignment terms or
provisions which are materially consistent with (or less restrictive with
respect to the prohibition on assignments than) the terms set forth in Bilastine
License Agreement or the Allergan Contract, Borrower shall not be required to
first obtain Agent’s consent to Borrower’s entry into such license or agreement,
but will provide Agent with prompt notice of such license or agreement and
provide Agent with a copy thereof. If such licenses or other agreements meet the
definition of Collateral set forth in Section 13 of this Agreement, Borrower
shall take such steps as Agent reasonably requests to obtain the consent of, or
waiver by, any Person whose consent or waiver is necessary for such licenses or
other agreements to be deemed “Collateral” and for Agent to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Collateral, whether now existing or entered into in the
future.

 

6



--------------------------------------------------------------------------------

Borrower agrees that any disposition of the Collateral in violation of this
Agreement, by either Borrower or any other Person, shall be deemed to violate
the rights of the Lenders under the Code. If the Agreement is terminated,
Lenders’ and Agent’s lien and security interest in the Collateral shall continue
until Borrower fully satisfies its Obligations. If Borrower shall at any time,
acquire a commercial tort claim (as defined in the Code) or Letter-of-Credit
Right, Borrower shall promptly notify Agent in a writing signed by Borrower of
the brief details thereof and grant to Agent and Lenders in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Agent.

 

  4.2 Authorization to File Financing Statements.

Borrower hereby authorizes Agent to file financing statements, without notice to
Borrower, with all appropriate jurisdictions, in order to perfect or protect
Agent’s and Lenders’ interest or rights hereunder.

 

5. REPRESENTATIONS AND WARRANTIES

Except as set forth in the Perfection Certificate or any Schedule, Borrower
represents and warrants to Agent and each Lender as follows:

 

  5.1 Due Organization and Authorization.

Each of Borrower and its Subsidiaries is duly organized, validly existing and in
good standing in its state of incorporation and duly qualified to do business
in, and in good standing in, each jurisdiction in which the nature of the
business conducted by it or its ownership of property requires that it be
qualified, except where the failure to be or do so could not reasonably be
expected to cause a Material Adverse Change. In connection with this Agreement,
Borrower delivered to Agent a certificate signed by Borrower and entitled
“Perfection Certificate”. The Borrower represents and warrants to Agent and each
Lender that: (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type, and is organized in the jurisdiction, set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number; (d) the Perfection Certificate accurately
sets forth Borrower’s place of business where at any time it keeps Collateral
having a value in excess of $15,000, or, if more than one, its chief executive
office as well as Borrower’s mailing address if different; and (e) all other
information set forth on the Perfection Certificate pertaining to Borrower is
accurate and complete in all material respects.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound, in which the default could reasonably be expected to cause a Material
Adverse Change.

 

7



--------------------------------------------------------------------------------

  5.2 Collateral.

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
Borrower has no deposit account, other than the deposit accounts with Lenders
and deposit accounts described in the Perfection Certificate delivered to Agent
in connection herewith. The Accounts are bona fide, existing obligations, of the
account debtors. The Collateral is not in the possession of any third party
bailee (such as a warehouse). Except as hereafter disclosed to the Lenders in
writing by Borrower, none of the components of the Collateral shall be
maintained at locations other than as provided in the Perfection Certificate. In
the event that Borrower, after the date hereof; intends to store or otherwise
deliver any portion of the Collateral to a bailee, then Borrower will first
receive the written consent of Lenders and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Agent and
Lenders. All Inventory (other than R&D Inventory) is in all material respects of
good and marketable quality, free from material defects.

 

  5.3 Accounts Receivable.

Borrower has no knowledge of any actual or imminent Insolvency Proceeding of any
Account Debtor whose accounts are an Eligible Account. To the best of Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.

 

  5.4 Intellectual Property.

Borrower and its Subsidiaries solely own, or have rights to use and otherwise
exercise and exploit and license all Intellectual Property necessary or material
for use in connection with their respective businesses as currently being
conducted. Neither Borrower nor any of its Subsidiaries has received any notice
that any current activities of any of them may violate or infringe upon the
Patent rights of any Person. Except as set forth on Borrower’s Perfection
Certificate, to the knowledge of Borrower, each Patent owned or licensed by
Borrower or its Subsidiaries that is necessary or material for use in its
business as currently conducted is enforceable and there is no existing and
Borrower has no notice (written or otherwise) of any expected infringement (or
challenge) by another Person of (or to) any of the Intellectual Property of
Borrower or its Subsidiaries that could reasonably be expected to cause a
Material Adverse Change. The Perfection Certificate sets forth, as of the
Closing Date, (i) all domestic and foreign registered Patents and Patent
applications of Borrower and (ii) all domestic and foreign registered and
applied for Trademarks, trade names and service marks of Borrower. Borrower has
no domestic or foreign Copyrights or Copyright registrations, nor does Borrower
use any material unregistered Copyrights in the ordinary course of its business.

 

  5.5 Litigation.

Except as shown in the Perfection Certificate, there are no actions or
proceedings pending or, to the knowledge of Borrower, threatened by or against
Borrower or any Subsidiary in which an adverse decision could reasonably be
expected to cause a Material Adverse Change.

 

8



--------------------------------------------------------------------------------

  5.6 No Material Deterioration in Financial Statements.

All consolidated financial statements for Borrower and its Subsidiaries,
delivered to Agent were prepared in accordance with GAAP consistently applied
during the periods involved (except in the case of unaudited interim statements,
to the extent that they may not include footnotes, may be condensed or summary
statements or may conform to the SEC’s rules and instructions for Reports on
Form 10-Q) and fairly present in all material respects Borrower’s consolidated
financial condition as of the dates thereof and Borrower’s consolidated results
of operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments). There has not been any
material deterioration in Borrower’s consolidated financial condition since the
date of the most recent financial statements submitted to Agent.

 

  5.7 Solvency.

Based on the financial condition of Borrower: (a) the fair salable value of
Borrower’s assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities; (b) Borrower will have reasonably adequate capital
after the consummation of the transactions in this Agreement; and (c) Borrower
is able to pay its debts (including trade debts) as they mature.

 

  5.8 Regulatory Compliance.

Borrower is not an “investment company” or a company “controlled” by an
“investment company”, or a “subsidiary” of an “investment company” under the
Investment Company Act of 1940. Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations T and U of
the Federal Reserve Board of Governors). Borrower has complied in all material
respects with the Federal Fair Labor Standards Act. Borrower has not violated
any Laws, the violation of which could reasonably be expected to cause a
Material Adverse Change. None of Borrower’s or any Subsidiary’s properties or
assets has been used by Borrower or any Subsidiary or, to Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each Subsidiary has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP. Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Government Authorities that are necessary to
continue its business as currently conducted, except where the failure to do so
would not reasonably be expected to cause a Material Adverse Change.

Neither Borrower, nor to the knowledge of Borrower, any of its Affiliates or
agents acting on behalf of Borrower in any capacity in connection with the
transactions contemplated by this Agreement is (a) in violation of any
Anti-Terrorism Law, (b) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or (c) is
a Blocked Person. Neither Borrower nor; to the knowledge of Borrower, any of its
Affiliates or agents acting on behalf of Borrower in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving

 

9



--------------------------------------------------------------------------------

any contribution of funds, goods or services to or for the benefit of any
Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

 

  5.9 Subsidiaries.

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments. In the event Borrower creates any Subsidiary
after the Closing Date, upon request of Agent, Borrower shall cause such
Subsidiary to execute and deliver to Agent for the benefit of the Lenders, in a
form reasonably acceptable unconditional guaranty on Agent’s customary form,
together with such additional documents as Agent may reasonably require in
connection therewith.

 

  5.10 Full Disclosure.

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Agent or any Lender (taken together
with all such written certificates and written statements given to Agent or any
Lender) contains any untrue statement of a material fact or omits to state a
material fact necessary to make any representation, warranty or other statement
contained in the certificates or written statements, in light of the
circumstances under which they were made, not misleading as of the date such
written representation, warranty or other statement was made, it being
recognized by Agent and Lenders that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results.

 

6. AFFIRMATIVE COVENANTS

Borrower shall do all of the following for so long as Agent or any Lender has an
obligation to make any Term Loan Advance, or there are outstanding Obligations:

 

  6.1 Government Compliance.

Borrower shall maintain its and any Subsidiary’s legal existence and good
standing as a Registered Organization and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all Laws to which it is
subject, noncompliance with which could have a material adverse effect on
Borrower’s business or operations or would reasonably be expected to cause a
Material Adverse Change.

 

  6.2 Financial Statements, Reports, Certificates.

(a) Borrower shall deliver to Agent: (i) as soon as available, but no later than
thirty (30) days after the last day of each month, a Borrower prepared unaudited
consolidated and consolidating financial statements, consisting of a balance
sheet and income statement covering Borrower’s consolidated operations for the
monthly period ending the last day of such month, together with a Compliance
Certificate signed by a Responsible Officer in

 

10



--------------------------------------------------------------------------------

the form of Exhibit C or in a form reasonably acceptable to Agent; (ii) as soon
as available, but no later than one hundred twenty (120) days after the last day
of Borrower’s fiscal year, or within five (5) days of filing with the SEC, if
earlier, audited consolidated and consolidating financial statements prepared
under (GAAP, consistently applied, together with the unqualified report of an
independent registered accounting firm with respect to Borrower’s financial
statements issued in connection therewith; (iii) within five (5) days of filing,
copies of all reports on Form 10-K Form 10-Q and Form 8-K filed with the SEC;
(iv) Borrower’s annual budget approved by Borrower’s board of directors for each
fiscal year not later than thirty (30) after such approval; (v) all material
revisions to Borrower’s financial projections and business plans within thirty
(30) days after such revisions; (vi) prompt written notice of any material
revisions, amendments to, or notices received under, the Bilastine License or
the Allergan Contract (subject to confidentiality restrictions contained in the
Bilastine License or the Allergan Contract); and (vii) other financial
information reasonably requested by Agent. Borrower may comply with the delivery
requirements of clauses (ii) and (iii) above by maintaining an electronic link
to its SEC reports on Borrower’s website.

(b) Borrower will keep proper books of record and accounts in accordance with
GAAP in which full, true and correct entries shall be made of all material
dealings and transactions in relation to its business and activities. Borrower
shall allow, at the sole cost of Borrower (except as provided below), Agent to
visit and inspect any of its properties, to examine and make abstracts or copies
from any of their respective books and records, to conduct a collateral audit
and analysis of its operations and the Collateral, to verify the amount and age
of the accounts, the identity and credit of the respective account debtors, to
review the billing practices of Borrower and to discuss its respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants as often as may reasonably be requested. Notwithstanding the
foregoing, (i) such audits shall be conducted at Agent’s expense if Covenant
Level One is in effect and (ii) at all other times, such audits shall be
conducted at Borrower’s expense (not to exceed $10,000 per audit) which prior to
the occurrence and continuance of an Event of Default may not be conducted more
often than once every twelve (12) months.

(c)(i) Borrower will give prompt written notice to Agent of any litigation or
governmental proceedings pending or threatened (in writing) against Borrower
which would reasonably be expected to result in a Material Adverse Change with
respect to Borrower; (ii) without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Agent of such occurrence, which such notice shall include a reasonably detailed
description of such Event of Default or event which, with the giving of notice
or passage of time, or both, would constitute an Event of Default.

 

  6.3 Inventory; Returns.

Borrower shall keep all Inventory (other than R&D Inventory) in good and
marketable condition, free from material defects. Returns and allowances between
Borrower and its account debtors shall follow Borrower’s customary practices as
they exist at the Closing Date. Borrower

 

11



--------------------------------------------------------------------------------

must promptly notify Agent of all returns, recoveries, disputes and claims with
respect to Borrower’s Inventory, outside of the ordinary course of business,
that involve more than One Hundred Thousand Dollars ($100,000).

 

  6.4 Taxes.

Borrower shall make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Agent, on demand,
appropriate certificates attesting to such payments.

 

  6.5 Insurance.

Borrower shall keep its business and the Collateral insured for risks and in
amounts, customary for similarly situated companies in Borrower’s industry as
Lenders and Agent may reasonably request. Insurance policies shall be in a form,
with companies, and in amounts that are satisfactory to Agent in Agent’s
reasonable discretion. All property policies shall have a lenders’ loss payable
endorsement showing each Lender as an additional loss payee and all of
Borrower’s liability policies (other than officer and directors liability
coverage and those liability policies which neither Agent nor the Lenders can
have an insurable interest in) shall show the Lenders and Agent as an additional
insured and all policies shall provide that the insurer must give Agent on
behalf of Lenders (unless otherwise agreed to by Agent) at least twenty
(20) days notice before canceling its policy. At Agent’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Agent’s option, be payable to Agent
on behalf of Lenders on account of the Obligations. Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
toward the replacement or repair of destroyed or damaged property provided that
(i) such replaced or repaired property (a) shall be of equal or like value as
the replaced or repaired Collateral, and (b) shall be deemed Collateral in which
Agent has been granted a first priority security interest pursuant to the terms
hereunder.

 

  6.6 Primary Accounts.

(a) In order to permit Agent to monitor Borrower’s financial performance and
condition, Borrower, and all Borrower’s Subsidiaries, shall maintain Borrower’s,
and such Subsidiaries’, primary depository and operating accounts and securities
accounts with SVB or SVB’s Affiliates, which accounts shall represent at least
(i) forty percent (40%) of Borrower’s unrestricted cash, cash equivalents and
marketable securities (“Cash Balances”) held at any financial institution when
Borrower’s total cash and investments is greater than or equal to One Hundred
Million Dollars ($100,000,000), (ii) fifty percent (50%) of Borrower’s Cash
Balances held at any financial institution when Borrower’s total cash and
investments is greater than or equal to Eighty Million Dollars ($80,000,000) but
less than One Hundred Million Dollars ($100,000,000), (iii) fifty seven percent
(57%) of Borrower’s Cash Balances held at any financial institution when
Borrower’s total cash and investments is greater than Seventy Million Dollars
($70,000,000) but less than Eighty Million Dollars ($80,000,000),
(iv) sixty-five percent (65%) of Borrower’s Cash Balances held at any financial
institution when

 

12



--------------------------------------------------------------------------------

Borrower’s total cash and investments is greater than or equal to Sixty Million
Dollars ($60,000,000), but less than Seventy Million Dollars ($70,000,000), and
(v) sixty-five percent (65%) of Borrower’s Cash Balances held at any financial
institution when Borrower’s total cash and investments is less than Sixty
Million Dollars ($60,000,000).

(b) Borrower shall identify to Agent, in writing, any bank or securities account
opened by Borrower or any Guarantor with any institution other than Agent. In
addition, for each such account that Borrower or any Guarantor at any time opens
or maintains, Borrower shall, at Agent’s request, cause the depository bank or
securities intermediary to agree that such account is the Collateral of Agent,
on behalf of Lenders, pursuant to the terms of a control agreement in form and
substance reasonably acceptable to the Lenders, Agent and such depository bank
or securities intermediary. The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s
employees.

 

  6.7 Registration of Intellectual Property Rights.

Borrower shall with respect to all Intellectual Property owned by Borrower or
licensed by Borrower and pursuant to which Borrower has “step-in” rights:
(i) protect, defend and maintain the validity and enforceability of the
Intellectual Property material to Borrower’s business; (ii) promptly advise
Lenders in writing of material infringements of the Intellectual Property; and
(iii) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Lenders’ written
consent;

 

  6.8 Financial Covenant.

Borrower shall maintain at all times, minimum Liquidity of not less than 1.35
times the outstanding Term Loan Advances.

 

  6.9 Use of Proceeds.

Borrower shall use the Term Loan to fund the payments under the in-license by
Borrower of Bilastine, the in-license of other drugs, for further drug
development, working capital needs and to fund its general business
requirements. No portion of the Term Loan will be used for personal, family,
agricultural or household use.

 

  6.10 Notice of Management Change.

Borrower shall notify Agent of the separation of any of the following parties
from employment at Borrower within ten (10) days of such separation: any
“officer” as defined in Rule 16a-1(f) promulgated under the Securities Exchange
Act of 1934, as amended.

 

  6.11 Public Company, Ownership.

Borrower shall be and remain until the Obligations are repaid in full, a company
whose equity securities are registered and traded on a public stock exchange.

 

13



--------------------------------------------------------------------------------

  6.12 Further Assurances.

Borrower shall execute any further documents, instruments and agreements and
take further action as Agent reasonably requests to perfect or continue Agent’s
for the benefit of Lenders security interest in the Collateral or to effect the
purposes of this Agreement.

 

7. NEGATIVE COVENANTS

Borrower shall not do any of the following without Agent’s prior written consent
for so long as Agent or any Lender has an obligation to make Term Loan Advances
or there are any outstanding Obligations:

 

  7.1 Dispositions.

Convey, sell, lease, transfer or otherwise dispose of (collectively a
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory (other than R&D
Inventory) in the ordinary course of business; (b) of non-exclusive licenses,
“grant-back” licenses and assignments and similar arrangements for the use of
the property of Borrower or its Subsidiaries in the ordinary course of business
and licenses Borrower may now or hereafter be obligated to grant pursuant to
licenses and agreements to which Borrower is a party as of the Closing Date and
which have been disclosed on the Perfection Certificate; (c) of worn-out or
obsolete Equipment; (d) related to the out-licensing by Borrower of its
intellectual property relating to INS50589 antiplatelet compound for acute
cardiac care, INS37217 respiratory for the treatment of cystic fibrosis or BB
Inhalation Delivery Technology acquired by Borrower pursuant to an exclusive
license agreement dated August 22, 2000 among Borrower, University College
Cardiff Consultants Limited, and Cardiff Scintigraphics Limited; and (e) in
connection with Permitted Liens and Permitted Investments.

 

  7.2 Changes in Business, Ownership, Management or Locations of Collateral.

Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto,
or consummate any offering of equity securities, whether in a single transaction
or a series of related transactions, following which the shareholders of
Borrower who were shareholders immediately preceding such securities offering
would, on a fully diluted basis, beneficially own less than fifty percent
(50%) of the common stock of Borrower immediately after giving effect to such
transaction or transactions. Borrower shall not, without at least thirty
(30) days prior written notice to Agent: (a) relocate its chief executive
office, or add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Hundred
Thousand Dollars ($100,000) in Borrower’s assets or property), or (b) change its
jurisdiction of organization, or (c) change its status as a registered
organization (within the meaning of the Code) in the State of Delaware, or
(d) change its legal name, or (e) change any organizational number (if any)
assigned by its jurisdiction of organization.

 

14



--------------------------------------------------------------------------------

  7.3 Mergers or Acquisitions.

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person,
except where (a) no Default or Event of Default has occurred and is continuing
or would result from such action during the term of this Agreement; (b) Borrower
is the surviving entity after such transaction is consummated (to the extent
Borrower was a party thereto); and (c) no material adverse change in financial
position or outlook of the combined entity is reasonably likely to result. A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.

 

  7.4 Indebtedness.

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

  7.5 Encumbrance.

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted herein, except
that the Collateral may be subject to Permitted Liens. In addition, except as
permitted by Section 7.1 of this Agreement, Borrower shall not sell, transfer,
assign, mortgage, pledge, lease, grant a security interest in, or encumber, or
enter into any agreement, document, instrument or other arrangement (except with
or in favor of Agent and Lenders) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower from selling, transferring,
assigning, mortgaging, pledging, leasing, granting a security interest in or
upon, or encumbering any of Borrower’s Intellectual Property.

 

  7.6 Distributions; Investments.

(i) Directly or indirectly acquire or own any Person, or make any Investment in
any Person, other than Permitted Investments, or permit any of its Subsidiaries
to do so; or (ii) pay any dividends, distributions, rentals and management fees
to Affiliates, or make any distribution or payment or redeem, retire or purchase
any capital stock.

 

  7.7 Transactions with Affiliates.

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for (a) transactions that are in the
ordinary course of Borrower’s business, upon fair and reasonable terms that are
no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person, and (b) transactions with Subsidiaries
not otherwise prohibited hereunder, including Permitted Investments in
Subsidiaries and Permitted Indebtedness to and from Subsidiaries.

 

15



--------------------------------------------------------------------------------

  7.8 Subordinated Debt.

Make or permit any payment on any Subordinated Debt except (a) Permitted
Payments or (b) under the terms of the Subordinated Debt, or amend any material
provision in any document relating to the Subordinated Debt in a manner
materially adverse to Lenders.

 

  7.9 Compliance with Anti-Terrorism Laws.

Agent hereby notifies Borrower that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and its principals, which information includes the name and address of
Borrower and its principals and such other information that will allow Agent to
identify such party in accordance with Anti-Terrorism Laws. Borrower will not,
nor will Borrower permit any Subsidiary or Affiliate to, directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists. Borrower shall immediately notify Agent if
Borrower has knowledge that Borrower or any Subsidiary or Affiliate is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo, contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. Borrower will, nor will
Borrower permit any Subsidiary or Affiliate to, directly or indirectly,
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

  7.10 Compliance.

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock, or use
the proceeds of any Term Loan Advance for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other Law, if such failure or violation could
reasonably be expected to cause a Material Adverse Change, or permit any of its
Subsidiaries to do so.

 

8. EVENTS OF DEFAULT

Any one of the following is an event of default (each an “Event of Default”):

 

  8.1 Payment Default.

Borrower fails to pay any of the Obligations within three (3) Business Days
after their due date. During the additional three (3) Business Day period the
failure to cure the payment default shall not constitute an Event of Default
(but no Credit Extension shall be made during such cure period).

 

16



--------------------------------------------------------------------------------

  8.2 Covenant Default.

(a) If Borrower fails to perform any obligation under Sections 6.2(a)(ii),
6.2(b), 6.2(c), 6.6, 6.8 or 6.9 or violates any of the covenants contained in
Section 7 of this Agreement, or

(b) If Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant, or agreement contained in this Agreement, in any
of the Loan Documents, or in any other present or future agreement between
Borrower and any Lender (other than occurrences described in other provisions of
this Article 8 for which a different grace or cure period is specified or for
which no grace or cure period is specified and thereby constitute immediate
Events of Default) and such default is not remedied by Borrower within fifteen
(15) days following receipt by Borrower of notice from Agent of the occurrence
of such default; provided, however, that (i) if the default cannot by its nature
be cured within the fifteen (15) day period or cannot after diligent attempts by
Borrower be cured within such fifteen (15) day period, and such default is
likely to be cured within a reasonable time, then Borrower shall have an
additional reasonable period (which shall not in any case exceed thirty
(30) days) to attempt to cure such default, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default (provided that no Credit Extensions will be made during such cure
period) and (ii) if the default cannot by its nature be cured, then Borrower
shall have a reasonable period (which shall not in any case exceed fifteen
(15) days) to minimize the impact of the default such that the default is not
material, and within such reasonable time period the default shall not be deemed
an Event of Default (provided that no Credit Extensions will be made during such
period).

 

  8.3 Material Adverse Change.

A Material Adverse Change occurs.

 

  8.4 Attachment.

(a) Any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in ten (10) days; (b) the service of process upon Borrower
seeking to attach, by trustee or similar process, any funds of Borrower on
deposit with the Lenders and/or Agent, or any entity under the control of
Lenders and/or Agent (including a subsidiary); (c) Borrower is enjoined,
restrained, or prevented by court order from conducting a material part of its
business; (d) a judgment or other claim becomes a Lien on a material portion of
Borrower’s assets; or (e) a notice of lien, levy, or assessment is filed against
any of Borrower’s assets by any government agency and not paid within ten
(10) days after Borrower receives notice. These are not Events of Default if
stayed or if a bond is posted pending contest by Borrower (but no Credit
Extensions shall be made during the cure period).

 

17



--------------------------------------------------------------------------------

  8.5 Insolvency.

(a) Borrower is unable to pay its debts (including trade debts) as they become
due; (b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against Borrower and not dismissed or stayed within sixty
(60) days (but no Credit Extensions shall be made before any Insolvency
Proceeding is dismissed).

 

  8.6 Other Agreements.

If there is a default in any agreement to which Borrower is a party with a third
party or parties resulting in a right by such third party or parties, whether or
not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of (a) Two Million Dollars ($2,000,000) during any period when Covenant
Level One is in effect, or (b) Four Hundred Thousand Dollars ($400,000) if
Covenant Level Two is in effect, or (c) that could result in a Material Adverse
Change.

 

  8.7 Allergan Contract.

If there is a breach by Borrower under the Allergan Contract which would permit
Allergan to terminate the Allergan Contract which breach is not cured or waived
by Allergan.

 

  8.8 Bilastine License.

If there is a breach by Borrower under the Bilastine License which permits Faes
Farma, S.A. to terminate the Bilastine License, which event is not cured or
waived by Faes Farma, S.A.

 

  8.9 Judgments.

If a judgment or judgments for the payment of money is rendered against Borrower
in an amount, individually or in the aggregate, of at least (a) Two Million
Dollars ($2,000,000) during any period when Covenant Level One is in effect or
(b) Four Hundred Thousand Dollars ($400,000) if Covenant Level Two is in effect,
shall remain unsatisfied and unstayed for a period of ten (10) Business Days
(provided that no Credit Extensions will be made prior to the satisfaction or
stay of such judgment).

 

  8.10 Misrepresentations.

If Borrower or any Person acting for Borrower now or later makes any material
misrepresentation or material misstatement in any warranty or representation in
this Agreement or in any writing delivered to Agent and/or Lenders or to induce
Agent and/or Lenders to enter this Agreement or any Loan Document.

 

  8.11 Criminal Proceeding.

The institution by any Governmental Authority of criminal proceedings against
Borrower which are reasonably likely to result in a Material Adverse Change.

 

18



--------------------------------------------------------------------------------

  8.12 Subordinated Debt.

Any Person holding any Subordinated Debt terminates the applicable subordination
agreement or asserts that it is terminated.

 

  8.13 Lien Priority.

Any Lien created hereunder or by any other Loan Document shall at any time fail
to constitute a valid and perfected Lien on all of the Collateral purported to
be secured thereby, subject to no prior or equal Lien except Permitted Liens, or
any Borrower shall so assert.

 

  8.14 Guaranty.

(a) Any guaranty of any Obligations terminates or ceases for any reason to be in
full force and effect, (b) any Guarantor does not perform any obligation or
covenant under any guaranty of the Obligations and such failure to perform
continues unremedied for ten (10) days, (c) any circumstance described in
Sections 8.3, 8.5 or 8.10 occurs with respect to any Guarantor, (d) the
liquidation, winding up, or termination of existence of any Guarantor not
otherwise permitted by the terms of the Loan Documents, or (e) a material
impairment in the value of the collateral provided by Guarantor or in the
perfection or priority of Agent’s Lien in such collateral continues unremedied
for ten (10) days; provided, however, that (i) if the defaults described in
clauses (b) and (d) cannot by their nature be cured within the ten (10) day
period or cannot after diligent attempts by Borrower be cured within such ten
(10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional reasonable period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to have cured such default shall not be
deemed an Event of Default (provided that no Term Loan Advances will be made
during such cure period) and (ii) if the default cannot by its nature be cured,
then Borrower shall have a reasonable period (which shall not in any case exceed
ten (10) days) to minimize the impact of the default such that the default is
not material, and within such reasonable time period the default shall not be
deemed an Event of Default (provided that no Credit Extensions will be made
prior to the satisfaction or stay of such judgment).

 

9. RIGHTS AND REMEDIES

 

  9.1 Rights and Remedies.

When an Event of Default occurs and continues Agent may, without notice or
demand, do any or all of the following:

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Agent and/or Lenders);

(b) Stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Agent and/or
Lenders;

 

19



--------------------------------------------------------------------------------

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Agent considers advisable and notify any
Person owing Borrower money of Agent’s for the benefit of Lenders’ security
interest in such funds and verify the amount of such account. Borrower shall
collect all payments in trust for Agent for the benefit of Lenders and, if
requested by Agent, immediately deliver the payments to Lenders in the form
received from the account debtor, with proper endorsements for deposit;

(d) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower shall assemble the
Collateral if Agent requests and make it available as Agent designates. Agent
may enter premises where the Collateral is located, take and maintain possession
of any part of the Collateral, and pay, purchase, contest, or compromise any
Lien which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Agent for the benefit of Lenders a license to
enter and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

(e) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Agent or Lenders owing to or for the credit or the
account of Borrower;

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, rights of use of any name, trade
secrets, trade names, Trademarks, service marks, and advertising matter, or any
similar property solely to the extent required in completing production of;
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Agent’s for benefit of Lenders;

(g) Only after and during the continuance of any Event of Default : (i) place a
“hold” on any account maintained with Agent, (ii) deliver a notice of exclusive
control, or deliver any entitlement order or other directions or instructions
pursuant to any control agreement or similar agreements providing control of any
Collateral;

(h) Dispose of the Collateral according to the Code or exercise any other right
or remedy permitted hereunder, under any other Loan Document or under applicable
Law.

 

  9.2 Power of Attorney.

Borrower hereby irrevocably appoints Agent as its lawful attorney-in-fact, to be
effective only upon the occurrence and during the continuance of an Event of
Default, to: (a) endorse Borrower’s name on any checks or other forms of payment
or security; (b) sign Borrower’s name on any invoice or bill of lading for any
Account or drafts against account debtors, (c) settle and adjust disputes and
claims about the Accounts directly with account debtors, for amounts and on
terms Agent determines reasonable; (d) make, settle, and adjust all claims under
Borrower’s insurance policies; and (e) transfer the Collateral into the name of
Agent for the benefit of

 

20



--------------------------------------------------------------------------------

Lenders or a third party as the Code permits. Borrower hereby appoints Agent as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of any security interest regardless of
whether an Event of Default has occurred until all Obligations have been
satisfied in full and Agent and Lenders are under no further obligation to make
Credit Extensions hereunder. Agent’s foregoing appointment as Borrower’s
attorney in fact, and all of Agent’s rights and powers, coupled with an
interest, are irrevocable until all Obligations have been fully repaid and
performed and Lenders and Agent’s obligation to provide Credit Extensions
terminates.

 

  9.3 Accounts, Notification and Collection.

In the event that an Event of Default occurs and is continuing, Agent may notify
any Person owing Borrower money of Agent’s security interest in the funds and
verify and/or collect the amount of the Account. Upon the occurrence and during
the continuation of an Event of Default, any amounts received by Borrower shall
be held in trust by Borrower for Agent, and, if requested by Agent, Borrower
shall immediately deliver such receipts to Agent in the form received from the
account debtor, with proper endorsements for deposit.

 

  9.4 Agent Expenses.

Any amounts paid by Agent as provided herein are Agent Expenses and are
immediately due and payable and shall bear interest at the then applicable rate
and be secured by the Collateral. No payments by Agent shall be deemed an
agreement to make similar payments in the future or Agent’s and Lenders’ waiver
of any Event of Default.

 

  9.5 Agent’s Liability for Collateral.

So long as Agent and Lenders comply with reasonable banking practices regarding
the safekeeping of Collateral, Agent and Lenders shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Subject to
the preceding sentence, Borrower bears all risk of loss, damage or destruction
of the Collateral.

 

  9.6 Application of Proceeds.

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of Borrower
or any Guarantor of all or any part of the Obligations, and, as between Borrower
on the one hand and Agent and Lenders on the other, Agent shall have the
continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent, and (b) the proceeds of any
sale of, or other realization upon, all or any part of the Collateral shall be
applied: first, to Agent Expenses; second, to Lenders’ Expenses; third, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); fourth, to the principal amount of the Obligations
outstanding; and fifth to any other indebtedness or

 

21



--------------------------------------------------------------------------------

obligations of Borrower owing to Agent or any Lender under the Loan Documents.
Any balance remaining shall be delivered to Borrower or to whoever may be
lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. In carrying out the foregoing, (x) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.

 

  9.7 Remedies Cumulative.

Agent’s rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative. Agent has all rights and remedies provided
under the Code, by law, or in equity. Agent’s exercise of one right or remedy is
not an election, and Agent’s waiver of any Event of Default is not a continuing
waiver. Agent’s delay is not a waiver, election, or acquiescence. No waiver
hereunder shall be effective unless signed by Agent and each Lender and then is
only effective for the specific instance and purpose for which it was given.
Agent and Lenders shall have no obligation to marshal any assets in favor of
Borrower or any Guarantor, or against or in payment of any of the other
Obligations or any other obligation owed to Agent or Lenders by Borrower or any
Guarantor.

 

  9.8 Demand Waiver.

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Agent on which Borrower is liable.

 

10. NOTICES

Notices or demands by either party about this Agreement must be in writing and
personally delivered or sent by an overnight delivery service or by
telefacsimile at the addresses listed below. A party may change its notice
address by written notice to the other party.

 

If to Borrower:

   Inspire Pharmaceuticals, Inc.       4222 Emperor Boulevard, Suite 200      
Durham, North Carolina 27703      

Attn: Thomas R. Staab II, Chief Financial Officer and Treasurer

      Telecopier: (919) 941-9797       Email: tstaab@inspirepharm.com   

With copy to:

  

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, LLP

      2500 Wachovia Capitol Center       Raleigh, North Carolina 27601      
Attn: Christopher B. Capel       Telecopier: (919) 821-6800       Email:
ccapel@smithlaw.com   

 

22



--------------------------------------------------------------------------------

If to Agent or SVB:

  

Silicon Valley Bank

     

5915 Farrington Road, Suite 201

     

Chapel Hill, NC 27517

     

Attn: Dan Allred

     

Telecopier: (919) 442-2155

     

email: dallred@svbank.com

  

If to Merrill:

  

Merrill Lynch Capital

     

222 N. LaSalle Street, 16th Floor

     

Chicago, Illinois 60601

     

Attn: Account Manager for MLC/SVB/Inspire

     

Fax: (866)231-8408

  

 

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Lenders and Agent each submit to the jurisdiction of
the State and Federal courts in New York; provided, however, if for any reason
Agent and Lenders can not avail themselves of the courts in New York, Borrower
accepts jurisdiction of the courts in California and venue in Santa Clara
County, California. NOTWITHSTANDING THE FOREGOING, AGENT SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH AGENT DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE LENDERS’ OR
AGENT’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.

BORROWER, AGENT AND LENDERS EACH WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO WAIVE ITS
RESPECTIVE RIGHT TO A TRIAL BY JURY. If the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California and the parties hereby submit to the
jurisdiction of such court. The referenced proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The

 

23



--------------------------------------------------------------------------------

private judge shall have the power, among others, to grant provisional relief,
including without limitation, entering temporary restraining orders, issuing
preliminary and permanent injunctions and appointing receivers. All such
proceedings shall be closed to the public and confidential and all records
relating thereto shall be permanently sealed. If during the course of any
dispute, a party desires to seek provisional relief; but a judge has not been
appointed at that point pursuant to the judicial reference procedures, then such
party may apply to the Santa Clara County, California Superior Court for such
relief. The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings. The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a). Nothing in this paragraph shall limit the right of any party
at any time to exercise self-help remedies, foreclose against collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

 

12. GENERAL PROVISIONS

 

  12.1 Successors and Assigns.

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
Obligations under it without Agent’s prior written consent which may be granted
or withheld in Agent’s discretion. Lenders and Agent have the right, without the
consent of or notice to Borrower, to sell, transfer, assign, negotiate, or grant
participation in all or any part of, or any interest in, Lenders’ obligations,
rights and benefits under this Agreement, the Loan Documents or any related
agreement, including, without limitation, an assignment to any Affiliate or
related party.

 

  12.2 Indemnification.

Borrower hereby indemnifies, defends and holds Agent and the Lenders and their
respective officers, employees, and agents (collectively called the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of Borrower, and the
reasonable expenses of investigation by engineers, environmental consultants and
similar technical personnel and any commission, fee or compensation claimed by
any broker (other than any broker retained by Agent or Lenders) asserting any
right to payment for the transactions contemplated hereby, which may be imposed
on, incurred by or asserted against such Indemnitee as a result of or in
connection with the transactions contemplated hereby and the use or intended use
of the proceeds of the Term Loan,

 

24



--------------------------------------------------------------------------------

except that Borrower shall not have any obligation hereunder to an Indemnitee
with respect to any liabilities, obligations, losses, damages, penalties,
claims, costs, expenses and disbursements caused by or resulting from the gross
negligence or willful misconduct of any Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.

 

  12.3 Expenses.

Borrower hereby agrees to promptly pay (a) all reasonable costs and expenses of
Agent (including, without limitation, reasonable fees and costs of independent
appraisers and consultants retained by Agent) in connection with the
examination, review, due diligence investigation, documentation, negotiation,
and closing of the transactions contemplated by this Agreement and the Loan
Documents, in connection with the performance by Agent of its rights and
remedies under this Agreement and under the Loan Documents and in connection
with the continued administration of this Agreement and under the Loan Documents
including: (i) any amendments, modifications, consents and waivers to and/or
under this Agreement or any and all Loan Documents and (ii) any periodic public
record searches conducted by or at the request of Agent (including, without
limitation, title investigations, UCC searches, fixture filing searches,
judgment, pending litigation and tax lien searches and searches of applicable
corporate, limited liability, partnership and related records concerning the
continued existence, organization and good standing of certain Persons);
(b) without limitation of the preceding clause (a), all reasonable costs and
expenses of Agent (including recordation and transfer taxes) in connection with
the creation, perfection and maintenance of Liens pursuant to this Agreement and
the Loan Documents; (c) without limitation of the preceding clause (a), all
reasonable costs and expenses of Agent in connection with (i) protecting,
storing, insuring, handling, maintaining or selling any Collateral, (ii) any
litigation, dispute, suit or proceeding relating to this Agreement and any Loan
Document, and (iii) any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under this Agreement and any and all of the Loan
Documents; and (d) all reasonable costs and expenses incurred by Lenders in
connection with any litigation, dispute, suit or proceeding relating to this
Agreement and any Loan Document and in connection with any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under this Agreement or
under any and all Loan Documents; provided, however, that to the extent the
costs and expenses referred to in this clause (d) consist of fees, costs and
expenses of counsel, Borrower shall be obligated to pay such fees, costs and
expenses for counsel to Agent and for only one counsel acting for all Lenders
(other than Agent) and provided further that, in all cases and notwithstanding
any other provision in this Agreement or the Loan Documents to the contrary, if
Borrower obtains a final, non-appealable judgment against Agent and Lenders for
breach of this Agreement or any Loan Documents, Borrower shall be entitled to
recover from Agent and Lenders all attorneys fees and other costs and expenses
incurred, in addition to any other relief to which it may be entitled.

 

25



--------------------------------------------------------------------------------

  12.4 Right of Set-Off.

Borrower and any guarantor hereby grant to Agent for the ratable benefit of
Lenders, a lien, security interest and right of set-off as security for all
Obligations to Agent and each Lender, hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or any entity under the control of Agent (including an Agent subsidiary)
or in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default without demand or notice, Agent may set-off
the same or any part thereof and apply the same to any liability or obligation
of Borrower and any guarantor even though unmatured and regardless of the
adequacy of any other collateral securing the Obligations. ANY AND ALL RIGHTS TO
REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER
OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

  12.5 Time of Essence.

Time is of the essence for the performance of all Obligations in this Agreement.

 

  12.6 Severability of Provision.

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

  12.7 Amendments in Writing, Integration.

All amendments to this Agreement must be in writing signed by Agent, each Lender
and Borrower. This Agreement and the Loan Documents represent the entire
agreement about this subject matter, and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

  12.8 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 

  12.9 Survival.

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligation of Borrower
in Section 12.2 to indemnify each Lender and Agent shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

 

26



--------------------------------------------------------------------------------

  12.10 Administrative Agent.

(a) Each Lender hereby irrevocably appoints and authorizes Agent to enter into
each of the Loan Documents to which it is a party (other than this Agreement) on
its behalf and to take such actions as Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to Agent by the terms thereof;
together with all such powers as are reasonably incidental thereto. Subject to
the terms of the other Loan Documents, Agent is authorized and empowered to
amend, modify, or waive any provisions of this Agreement or the other Loan
Documents on behalf of Lenders. The provisions of this Section 12.10 are solely
for the benefit of Agent and Lenders and neither Borrower nor any Guarantor
shall have any rights as a third party beneficiary of any of the provisions
hereof. In performing its functions and duties under this Agreement, Agent shall
act solely as agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation toward or relationship of agency or trust with or
for Borrower or any Guarantor. Agent may perform any of its duties hereunder, or
under the Loan Documents by or through its agents or employees.

The duties of Agent shall be mechanical and administrative in nature. Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender. Nothing in this Agreement or any of the Loan Documents is
intended to or shall be construed to impose upon Agent any obligations in
respect of this Agreement or any of the Loan Documents except as expressly set
forth herein or therein. Agent may consult with legal counsel, independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.

Neither Agent nor any of its directors, officers, agents or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
this Agreement or the Loan Documents, except that Agent shall be liable with
respect to its specific duties set forth hereunder but only to the extent of its
own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (a) any statement warranty or representation made in connection with
this Agreement or the Loan Documents or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in
this Agreement or the Loan Documents; (c) the satisfaction of any condition
specified in this Agreement or the Loan Documents; (d) the validity,
effectiveness, sufficiency or genuineness of this Agreement or the Loan
Documents, any Lien purported to be created or perfected thereby or any other
instrument or writing furnished in connection therewith; (e) the existence or
non-existence of any Event of Default; or (f) the financial condition of
Borrower. Agent shall not incur any liability by acting in reliance upon any
notice, consent certificate, statement, or other writing (which may be a bank
wire, telex, facsimile or electronic transmission or similar writing) believed
by it to be genuine or to be signed by the proper party or parties. Agent shall
not be liable for any apportionment or distribution of payments made by it in
good faith and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover from other Lenders any payment
in excess of the amount to which they are determined to be entitled (and such
other Lenders hereby agree to return to such Lender any such erroneous payments
received by them).

 

27



--------------------------------------------------------------------------------

Each Lender shall, in accordance with its pro rata share of the Obligations,
indemnify Agent (to the extent not reimbursed by Borrower) upon demand against
any cost, expense (including counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from Agent’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction) that Agent may suffer or incur in connection
with this Agreement or the Loan Documents or any action taken or omitted by
Agent hereunder or thereunder. If any indemnity furnished to Agent for any
purpose shall, in the opinion of Agent, be insufficient or become impaired,
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against even if so requested by Lenders until such additional
indemnity is furnished.

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement and the
Loan Documents.

Lenders irrevocably authorize Agent, at its option and in its discretion, to
release any Lien granted to or held by Agent under this Agreement or any Loan
Document (i) upon payment in full of all Obligations; or (ii) constituting
property sold or disposed of as part of or in connection with any disposition
permitted under this Agreement (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a responsible
officer of Borrower as to the sale or other disposition of property being made
in full compliance with the provisions of this Agreement).

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or event which, with the giving of notice or passage of time,
or both, would constitute an Event of Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to Agent for the
account of Lenders, unless Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such event and
stating that such notice is a “notice of default”. Agent will notify each Lender
of its receipt of any such notice. Agent shall take such action with respect to
such event in accordance with the terms hereof. Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default as it shall deem advisable
or in the best interests of Lenders.

(b) Agent may retire or be retired as Agent as follows: (i) Agent may at any
time give notice of its resignation to the Lenders and Borrower and upon receipt
of any such notice of resignation, the Lenders shall have the right to appoint a
successor Agent and (ii) following the occurrence of any Event of Default, Agent
may be replaced and succeeded as Agent by any other Lender if so provided for
under any intercreditor agreement among Lenders

 

28



--------------------------------------------------------------------------------

so long as such Lender shall give notice to Borrower promptly upon becoming such
successor Agent. Upon the acceptance of a successor’s appointment as Agent
hereunder (or, in the case of the replacement of Agent by any other Lender as
contemplated in clause (ii) of the preceding sentence, immediately upon such
Lender becoming Agent), such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Agent, the
retiring Agent’s resignation shall become immediately effective and the retiring
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Loan Documents. The provisions of this Loan Agreement and the
other Loan Documents shall continue in effect for the benefit of any retiring
Agent and its sub-agents after the effectiveness of its resignation hereunder
and under the other Loan Documents in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting or was continuing to
act as Agent.

 

  12.11 Arrangers.

Notwithstanding the provisions of this Agreement or any of the Loan Documents,
the Arrangers shall have no powers, rights, duties, responsibilities or
liabilities with respect to this Agreement and the other Loan Documents.

 

  12.12 Confidentiality.

In handling any confidential information, Lenders and Agent shall exercise the
same degree of care that it exercises for its own proprietary information, but
disclosure of information may be made (a) to Lenders’ and Agent’s subsidiaries
or affiliates in connection with their business with Borrower; (b) to
prospective transferees or purchasers of any interest in the Term Loan Advances
(provided, however, Lenders and Agent shall use commercially reasonable efforts
in obtaining such prospective transferee’s or purchaser’s agreement to the terms
of this provision); (c) as required by law, regulation, subpoena, or other
order, (d) as reasonably required in connection with Lenders’ and Agent’s
examination or audit; and (e) as Agent in its good faith business judgment deems
necessary in exercising remedies under this Agreement. Confidential information
does not include information that either: (a) is in the public domain or in
Lenders’ and/or Agent’s possession when disclosed to Lenders and/or Agent, or
becomes part of the public domain after disclosure to Lenders and/or Agent; or
(b) is disclosed to Lenders and/or Agent by a third party, if Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.

 

  12.13 Publicity.

Except with the prior written consent of Agent and further subject to the
following sentence, Borrower will not directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
Trademark of Agent or any Lender or any of their Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except as required
by Law, subpoena or judicial or similar order. Agent and each Lender hereby
acknowledge that Borrower is a public company subject to the reporting and
disclosure requirements under federal and state securities laws and the NASDAQ
Marketplace Rules, which Laws require public disclosure and discussion of the
material terms of this transaction and the filing with the SEC of this Agreement
and certain of the Loan Documents at and after the Closing Date.

 

29



--------------------------------------------------------------------------------

Each Lender and Borrower hereby authorizes Merrill Lynch to publish the name of
such Lender and Borrower, the existence of the financing arrangements referenced
under this Agreement, the primary purpose and/or structure of those
arrangements, the amount of credit extended under each facility, the title and
role of each party to this Agreement, and the total amount of the financing
evidenced hereby in any “tombstone”, comparable advertisement or press release
which Merrill Lynch elects to submit for publication. In addition, each Lender
and Borrower agrees that Merrill Lynch may provide lending industry trade
organizations with information necessary and customary for inclusion in league
table measurements after the Closing Date. With respect to any of the foregoing,
Merrill Lynch shall provide Borrower with an opportunity to review and confer
with Merrill Lynch regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, Merrill Lynch may, from time to time, publish such
information in any media form desired by Merrill Lynch until such time that
Borrower shall have requested Merrill Lynch cease any such further publication.

 

  12.14 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement. The headings in this Agreement are for convenience of reference only,
are not part of this Agreement and do not affect its interpretation.

 

  12.15 SAS 70 Report.

The parties acknowledge that as a condition precedent to Borrower’s entering
into this Agreement and the other Loan Documents to which Borrower is a party,
that SVB delivered to Borrower a SAS 70 Report for SVB Asset Management prior to
the date hereof regarding SVB Asset Management’s services in connection with
Borrower’s deposit accounts and securities accounts maintained at SVB Asset
Management and certain related matters. SVB agrees that Borrower may provide the
SAS 70 Report to Borrower’s auditors for use by such auditors in the preparation
of Borrower’s annual financial statements and for other directly related
purposes. Borrower shall not provide, and shall prohibit its auditors from
providing, the SAS 70 Report to any other Person without SVB’s prior written
consent.

 

  12.16 Effective Date.

Notwithstanding anything set forth in this Agreement or any Loan Document to the
contrary, this Agreement and all of the Loan Documents shall not be effective
until the date on which Agent and each Lender executes this Agreement as
indicated on the signature page to this Agreement.

 

13. DEFINITIONS

 

  13.1 Definitions.

In this Agreement:

“Accounts” shall mean all existing and later arising accounts, contract rights,
and other obligations owed Borrower in connection with its sale or lease of
goods (including licensing software and other technology) or provision of
services, all credit insurance, guaranties, other security and all merchandise
returned or reclaimed by Borrower and Borrower’s Books relating to any of the
foregoing, as such definition may be amended from time to time according to the
Code.

 

30



--------------------------------------------------------------------------------

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” shall mean a Person that owns or controls directly or indirectly the
Person, any Person that controls or is controlled by or is under common control
with the Person, and each of that Person’s senior executive officers, directors,
partners and, for any Person that is a limited liability company, that Person’s
managers and members.

“Agent” shall mean, SVB, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

“Agent Expenses” shall mean all audit fees and expenses and reasonable costs or
expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

“Agreement” shall have the meaning set forth in the opening paragraph.

“Allergan” shall mean Allergan, Inc., a Delaware corporation, and its
Affiliates.

“Allergan Contract” shall mean the collective reference to (a) the Elestat
(Epinastine) Co-Promotion Agreement dated December 8, 2003 by and between
Allergan Sales, LLC and Borrower, (b) the License, Development and Marketing
Agreement dated June 22, 2001 by and between Allergan and Borrower, as amended
by that certain First Amendment to License, Development and Marketing Agreement
dated December 8, 2003 by and between Allergan and Borrower, as any of the same
may be amended from time to time.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224 (effective September 24, 2001)
the USA PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act,
and the Laws administered by OFAC.

“Arrangers” shall have the meaning set forth in the opening paragraph.

“Basic Rate” shall mean, as of the Funding Date the per annum rate of interest
(based on a year of 360 days) equal to the sum of (a) U.S. Treasury note yield
to maturity for a term equal to sixty (60) months as quoted in the Wall Street
Journal on the Funding Date, plus (b) the Loan Margin.

“Bilastine” shall mean the exclusive rights acquired by Borrower pursuant to a
License Agreement dated October 31, 2006, with FAES Farma, S.A. to develop and
commercialize

 

31



--------------------------------------------------------------------------------

formulations of bilastine, a Phase 3 oral antihistamine compound for the
treatment or prevention of allergic rhinitis, in the United States and Canada
and to develop ocular formulations of bilastine worldwide, excluding various
countries.

“Bilastine License Agreement” shall mean that certain license agreement dated as
of October 31, 2006 by and between Faes Farma, S.A., as licensor and Borrower,
as licensee, as the same may be amended from time to time.

“Blocked Person” shall mean any Person: (a) listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (b) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” shall have the meaning set forth in the opening paragraph of this
Agreement.

“Borrower’s Books” shall mean all Borrower’s books and records including
ledgers, records regarding Borrower’s assets or liabilities, the Collateral,
business operations or financial condition and all computer programs or discs or
any equipment containing the information.

“Business Day” shall mean any day that is not a Saturday, Sunday or a day on
which Agent is closed.

“Cash Balances” shall have the meaning set forth in Section 6.6(a).

“Closing Date” shall mean the date of this Agreement.

“Closing Date Advance” shall have the meaning set forth in Section 2.1.1.

“Code” shall mean the Uniform Commercial Code as adopted in New York as amended
and in effect from time to time.

“Collateral” shall mean the property described on Exhibit A.

“Commitment Letter” shall mean that certain commitment letter dated October 31,
2006 from Agent and Lenders to Borrower.

“Commitment Percentage” shall mean with respect to (a) SVB, fifty percent (50%),
and (b) Merrill Lynch, fifty percent (50%).

“Contingent Obligation” shall mean, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly

 

32



--------------------------------------------------------------------------------

liable; (b) any obligations for undrawn letters of credit for the account of
that Person, and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under the guarantee or other support arrangement.

“Conversion Date” shall have the meaning set forth in Section 2.3(a).

“Copyrights” shall mean all copyright rights, applications or registrations and
like protections in each work of authorship or derivative work, whether
published or not (whether or not it is a trade secret) now or later existing,
created, acquired or held.

“Covenant Level One” shall mean any period in which Agent for the benefit of
Lenders has a first lien perfected security interest in deposit and security
accounts that hold unrestricted cash, cash equivalents and marketable securities
with an aggregate value at least equal Ten Million Dollars ($10,000,000) in
excess of the outstanding Obligations at such time.

“Covenant Level Two” shall mean any and all periods in which (a) an Event of
Default has occurred and is continuing or (b) Covenant Level One is not in
effect. Covenant Level Two shall take place immediately upon such occurrence,
without any prior notice.

“Credit Extension” shall mean the Term Loan Advance, or any other extension of
credit by any Lender for Borrower’s benefit.

“Default” shall mean an event which, with the giving of notice or lapse of time,
or both, reasonably could or would constitute an Event of Default under the
provisions of this Agreement.

“Default Rate” shall have the meaning set forth in Section 2.3(b)(ii).

“Draw Conditions” shall mean Agent has received and reviewed from Borrower
either (a) evidence that Borrower either has received notification from the FDA
that pivotal trials conducted outside the United States are acceptable for
submission in a new drug application for Bilastine or upon the completion of a
Phase 3 trial in which Bilastine’s results are significantly better than the
results of placebo in such trial, or (b) evidence that Borrower has made
cumulative cash payments (including internal research and development trials)
exceeding Twenty Million Dollars ($20,000,000) for Bilastine and/or another
in-licensed drug candidate, or (c) evidence of FDA approval of a product owned
or in-licensed by Borrower. Draw Condition (b) being called the “R&D Condition”.

“Draw Period” shall mean the period of time from the Closing Date through the
earliest to occur of (a) June 30, 2007, (b) an Event of Default, or (c) the
existence of any Default, provided, however, that Borrower may upon written
request and payment to Agent, for the ratable benefit of the Lenders, of a non
refundable fee in the amount of Forty Thousand Dollars ($40,000) received prior
to June 30, 2007, extend the Draw Period to the earliest to occur of
(a) December 31, 2007, (b) an Event of Default, or (c) the existence of any
Default.

 

33



--------------------------------------------------------------------------------

“Elestat” shall mean Allergen’s proprietary ophthalmic anti-allergy product
epinastine ophthalmic solution 0.05% in finished pharmaceutical form, in any
formulation, packaged for sale to third parties.

“Eligible Accounts” shall mean Accounts which arise in the ordinary course of
Borrower’s business that meet all of Borrower’s representations and warranties
in Section 5.3. Agent reserves the right at any time and from time to time after
the Effective Date, to adjust any of the criteria set forth below and to
establish new criteria in its good faith business judgment. Unless Agent agrees
otherwise in writing, Eligible Accounts shall not include:

(a) Accounts for which the Account Debtor has not been invoiced;

(b) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date;

(c) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

(d) Credit balances over ninety (90) days from invoice date;

(e) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five percent (25%) of all Accounts, for
the amounts that exceed that percentage, unless Agent approves in writing;

(f) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States unless Agent approves in writing, except
for Account Debtors in Canada if at Borrower’s cost and expense, Agent’s Lien
for the benefit of the Lenders is a first priority Lien perfected in accordance
with the Code and Canadian law and Agent receives such documents in connection
with such Lien as Agent and its counsel deem necessary or prudent, including,
without limitation, opinions of Canadian counsel;

(g) Accounts owing from an Account Debtor which is a federal, state or local
government entity or any department, agency, or instrumentality thereof, except
for Accounts of the United States, if Borrower has assigned its payment rights
to Agent and the assignment has been acknowledged under the Federal Assignment
of Claims Act of 1940, as amended;

(h) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise—sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;

 

34



--------------------------------------------------------------------------------

(i) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
“bill and hold”, or other terms if Account Debtor’s payment may be conditional;

(j) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(k) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(l) Accounts owing from an Account Debtor with respect to which Borrower has
received deferred revenue (but only to the extent of such deferred revenue);

(m) Accounts for which Agent in its good faith business judgment determines
collection to be doubtful; and

(n) other Accounts Agent deems ineligible in the exercise of its good faith
business judgment.

Notwithstanding the foregoing, provided Allergan continues to remit without
offset (other than offsets which are treated as deferred revenue by Borrower) or
defense payment in full on royalty receivables to Borrower within sixty
(60) days of each quarter end, “Eligible Accounts” shall include Accounts which
are not excluded from Eligible Accounts by virtue of the criteria set forth in
(m) and (n) above, but are the result of royalties generated in the ordinary
course of business from sales of Restasis and Elestat.

“Equipment” shall have the meaning described in the Code as in effect from time
to time.

“Event of Default” shall have the meaning set forth in the first sentence of
Article 8.

“FDA” shall mean the United States Food and Drug Administration or any successor
agency thereof.

“Final Payment” shall mean a payment (in addition to and not in substitution for
the regular monthly payments of principal plus accrued interest) due on the
Maturity Date or date of any mandatory or optional prepayment of any Term Loan
Advance, or part thereof, equal to the amount of such Term Loan Advance subject
to payment multiplied by the Final Payment Percentage.

“Final Payment Percentage” shall mean two percent (2.0%).

“Funding Date” shall mean any date on which a Term Loan Advance is made to or on
account of Borrower.

“GAAP” shall mean generally accepted accounting principles.

 

35



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

“Guarantor” shall mean any present or future guarantor of the Obligations,
including, without limitation, and any and all Subsidiaries designated by Agent
after the Closing Date as a Guarantor.

“Indebtedness” shall mean (a) indebtedness for borrowed money or the deferred
price of property or services, such as reimbursement and other obligations for
surety bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

“Indemnitees” shall have the meaning set forth in Section 12.2.

“Insolvency Proceeding” shall mean any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” shall mean:

(a) Copyrights, Trademarks and Patents including amendments, renewals,
extensions, and all licenses, options to license or other rights to use and all
license fees and royalties from the use;

(b) Any trade secrets, including any inventions, and any intellectual property
rights, including all licenses, options to license or other rights to use and
those for computer software and computer software products, now or later
existing, created, acquired or held by Borrower; and

(c) All design rights which may be available to Borrower now or later created,
acquired or held by Borrower.

“Inventory” shall mean present and future inventory in which Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or later owned by or in the custody or possession actual or
constructive, of Borrower, including inventory temporarily out of its custody or
possession or in transit and including returns on any accounts or other proceeds
(including insurance proceeds) from the sale or disposition of any of the
foregoing and any documents of title.

“Investment” shall mean any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.

 

36



--------------------------------------------------------------------------------

“Law” shall mean any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect which are applicable to Borrower in any
particular circumstance.

“Lender” shall have the meaning set forth in the opening paragraph.

“Lenders’ Expenses” shall mean all audit fees and expenses and reasonable costs
or expenses (including reasonable attorneys’ fees and expenses) for preparing,
negotiating, administering, defending and enforcing the Loan Documents
(including appeals or Insolvency Proceedings).

“Letter-of-Credit Right” shall have the meaning set forth in the Code.

“Lien” shall mean a mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Liquidity” shall mean Borrower’s unrestricted cash, cash equivalents and
marketable securities, plus eighty percent (80%) of Borrower’s Eligible
Accounts.

“Loan Amount” shall mean the original principal amount of the Term Loan Advance.

“Loan Documents” shall mean, collectively, this Agreement, any note or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future document, instruments or agreement by or from any Borrower for the
benefit of Lenders and Agent in connection with this Agreement all as amended,
extended or restated.

“Loan Margin” shall mean three percentage (3.0%) points.

“Material Adverse Change” shall mean: (a) a material impairment in the
perfection or priority of Lenders’ security interest in the Collateral or in the
value of’ such Collateral; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) of Borrower and any
consolidated Subsidiaries taken as a whole; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Maturity Date” shall mean March 1, 2011.

“Maximum Lawful Rate” shall have the meaning set forth in Section 2.3(b)(iii).

“Merrill Lynch” shall have the meaning set forth in the opening paragraph.

“Obligations” shall mean debts, principal, interest, Final Payment, Agent’s
Expenses, Lenders’ Expenses, and other amounts Borrower owes Lenders and/or
Agent now or later and including interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrower assigned to Lenders
and/or Agent.

“OFAC” shall mean the U.S. Department of Treasury Office of Foreign Assets
Control.

 

37



--------------------------------------------------------------------------------

“OFAC Lists” shall mean, collectively, the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Patents” shall mean patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues, extensions
and continuations in part of the same.

“Payment Advance Form” shall have the meaning set forth in Section 2.1(b).

“Payment Date” shall have the meaning set forth in Section 2.3(a).

“Perfection Certificate” shall have the meaning set forth in Section 5.1.

“Permitted Indebtedness” shall mean:

(a) Borrower’s indebtedness to Lenders and Agent under this Agreement or the
Loan Documents;

(b) Indebtedness existing on the Closing Date and shown on the Perfection
Certificate;

(c) Indebtedness payable by Borrower in the ordinary course of business under
inbound licenses;

(d) Subordinated Debt;

(e) Indebtedness to trade creditors incurred in the ordinary course of business;

(f) Indebtedness secured by Permitted Liens;

(g) Indebtedness of Borrower to any Subsidiary and Contingent Obligations of any
Subsidiary with respect to obligations of Borrower (provided that the primary
obligations are not prohibited hereby), and Indebtedness of any Subsidiary to
any other Subsidiary and Contingent Obligations of any Subsidiary with respect
to obligations of any other Subsidiary (provided that the primary obligations
are not prohibited hereby);

(h) Other Indebtedness not otherwise permitted by Section 7.4 and not exceeding
(a) Two Million Dollars ($2,000,000) if Covenant Level One is in effect or
(b) Four Hundred Thousand Dollars ($400,000) if Covenant Level Two is in effect,
in the aggregate outstanding at any time; and

(i) Extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

 

38



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) Investments shown on the Perfection Certificate and existing on the Closing
Date;

(b) Investments permitted by Borrower’s investment policy as approved by
Borrower’s board of directors, as the same may be amended from time to time,
provided that any such amendment to Borrower’s investment policy has been
approved by Agent;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d) Investments accepted in connection with Transfers permitted by Section 7.1;

(e) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed in any fiscal year
(i) Four Hundred Thousand Dollars ($400,000) if Covenant Level One is in effect
or (ii) if Covenant Level Two is in effect, not to exceed One Hundred Thousand
Dollars ($100,000);

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(h) Investments consisting of notes receivable of; or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary;

(i) Investments in connection with Transfers permitted by Section 7.1 or in
connection with a transaction approved by Borrower’s board of directors, a
significant purpose of which is to in-license, receive an option to in-license
or develop technology with a third party;

(j) Investments permitted by Section 7.3; and

 

39



--------------------------------------------------------------------------------

(k) Other Investments not otherwise permitted by Section 7.6 not exceeding
(i) Two Million Five Hundred Thousand Dollars ($2,500,000) if Covenant Level One
is in effect or (ii) Two Hundred Fifty Thousand Dollars ($250,000) if Covenant
Level Two is in effect, in the aggregate outstanding at any time.

“Permitted Liens” shall mean:

(a) Liens existing on the Closing Date and shown on the Perfection Certificate
or arising under this Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if (i) they have no priority over any
of Agent’s or any Lender’s security interests or (ii) such Liens having priority
over any of Agent’s or any Lender’s security interests do not, in an aggregate
amount exceed Four Hundred Thousand Dollars ($400,000);

(c) Purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment, or (ii) existing on Equipment
when acquired, if the lien is confined to the Equipment and the Proceeds of the
Equipment;

(d) Leases or subleases (including leases and subleases of real property) and
licenses or sublicenses (including licenses and sublicenses of Intellectual
Property) granted in the ordinary course of Borrower’s business or pursuant to
Section 7.1 of this Agreement and any interest or title of a lessee licensee or
licensor under such leases, licenses or sublicenses;

(e) Statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other persons imposed without action of
such persons incurred in the ordinary course of business, if (i) they have no
priority over any of Agent’s or any Lender’s security interests or (ii) such
Liens having priority over any of Agent’s or any Lender’s security interests do
not, in an aggregate amount, exceed Four Hundred Thousand Dollars ($400,000);

(f) Liens to secure workers’ compensation, employment insurance, old-age
pensions, social security and other like obligations incurred in the ordinary
course of business;

(g) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (d), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7; and

(i) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions, provided that Agent has a
perfected security interest in the amounts held in such deposit accounts.

 

40



--------------------------------------------------------------------------------

“Permitted Payments” shall mean any payments in an aggregate amount not to
exceed One Million Dollars ($1,000,000) with respect to Subordinated Debt during
any time Covenant Level One is in effect and at all other times shall mean Zero
Dollars ($0).

“Person” shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, company association, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
firm, joint stock company, estate, entity or government agency.

“Proceeds” shall have the meaning described in the Code as in effect from time
to time.

“R&D Condition” shall have the meaning set forth in the definition of “Draw
Conditions”.

“R&D Inventory” shall mean all Inventory of the Borrower that (i) is not
presented as inventory in Borrower’s financial statements in accordance with
GAAP and (ii) is used for research and development purposes.

“Registered Organization” shall mean an organization organized solely under the
law of a single state or the United States and as to which the state or the
United States must maintain a public record showing the organization to have
been organized.

“Responsible Officer” shall mean each of the Chief Executive Officer, the Chief
Financial Officer, Treasurer, Senior Vice President, General Counsel and
Secretary, and the Principal Accounting Officer of Borrower.

“Restasis” shall mean all human ophthalmic formulations of cyclosporine owned by
Allergan.

“Schedule” shall mean any attached schedule of exceptions.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Stated Rate” shall have the meaning set forth in Section 2.3(b)(iii).

“Subordinated Debt” shall mean debt incurred by Borrower subordinated to
Borrower’s debt to Lenders (pursuant to a subordination agreement entered into
between Agent, Borrower and the subordinated, creditor), on terms acceptable to
Agent.

“Subsidiary” shall mean any Person, corporation, partnership, limited liability
company, joint venture, or any other business entity of which more than fifty
percent (50%) of the voting stock or other equity interests is owned or
controlled, directly or indirectly, by the Person or one or more Affiliates of
the Person.

“Supporting Obligation” shall mean a letter-of-credit right, secondary
obligation or obligation of a secondary obligor or that supports the payment or
performance of an account, chattel paper, a document, a general intangible, an
instrument or investment property.

 

41



--------------------------------------------------------------------------------

“SVB” shall have the meaning set forth in the opening paragraph.

“Term Loan” shall mean Term Loan Advances in an aggregate amount not to exceed
Forty Million Dollars ($40,000,000).

“Term Loan Advance” or “Term Loan Advances” shall have the meaning set forth in
Section 2.1.1(a).

“Term Loan Commitment” shall mean with respect to each Lender, the total amount
of the Term Loan Advances which may be made hereunder. With respect to SVB this
means an amount of up to Twenty Million Dollars ($20,000,000), with respect to
Merrill Lynch this means an amount of up to Twenty Million Dollars
($20,000,000).

“Trademarks” shall mean trademark and service mark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Borrower connected with the trademarks.

“Transfer” shall have the meaning set forth in Section 7.1.

“Unused Facility Fee” shall have the meaning set forth in Section 2.4(d).

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

(Signatures are on the following page)

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

   

INSPIRE PHARMACEUTICALS, INC.

     

By:

 

/s/ Thomas R. Staab, II

     

Name:

  Thomas R. Staab, II      

Title:

  CFO & Treasurer      

AGENT:

      SILICON VALLEY BANK      

By:

 

/s/ Daniel G. Allred

     

Name:

  Daniel G. Allred      

Title:

  Deal Team Leader       LENDERS:      

MERRILL LYNCH CAPITAL, a division of

Merrill Lynch Business Financial Services Inc.

     

By:

 

/s/ Chris York

     

Name:

  Chris York      

Title:

  VP       SILICON VALLEY BANK      

By:

 

/s/ Daniel G. Allred

     

Name:

  Daniel G. Allred      

Title:

  Deal Team Leader  

Effective as of                     , 2006

       

 

43



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all right, title and interest of Borrower in and to
the following:

All goods, equipment, inventory, contract rights or rights to payment of money,
license agreements, franchise agreements, general intangibles (including payment
intangibles), accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, financial assets, whether now
owned or hereafter acquired, wherever located; all Supporting Obligations and
all of Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions and
accessions to and Proceeds thereof.

All Letter-Of-Credit Rights (whether or not the letter of credit is evidenced by
a writing); and

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Provided, however, the Collateral does not include any Intellectual Property.

Notwithstanding the foregoing, the Collateral shall include all accounts,
license and royalty fees and other revenues, proceeds, or income arising out of
or relating to any of the foregoing Intellectual Property. To the extent a court
of competent jurisdiction holds that a security interest in any Intellectual
Property is necessary to have a security interest in any accounts, license and
royalty fees and other revenues, cash proceeds, or income arising out of or
relating to any of the foregoing Intellectual Property, then the Collateral
shall, effective as of the Closing Date, include the Intellectual Property, to
the extent (and only to the extent) necessary to permit perfection of the
Lenders’ security interest in such accounts, license and royalty fees and other
revenues, cash proceeds, or income arising out of or relating to any of the
Intellectual Property.

 

44



--------------------------------------------------------------------------------

EXHIBIT B

Loan Payment /Advance Request Form

 

Fax To:                                    
                                                       

      Date:                                     
                                                      

LOAN PAYMENT:

Inspire Pharmaceuticals, Inc. (Borrower)

 

From Account #                                  
                                                          

(Deposit Account #)                                 
                                                    

Principal $                                    
                                                                   

To Account #                                   
                                                              

(Loan Account #)                                  
                                                        

and/or Interest $                                  
                                                           


 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
transfer request for an advance, but those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date:

 

Authorized Signature:                                  
                                         

Phone Number:                                   
                                                     

2nd Authorized Signature :                                        
                         


 

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                  
                                                     

(Loan Account #)                                  
                                                  

Amount of Advance $                                 
                                           

To Account #                                   
                                                         

(Deposit Account #)                                 
                                              


 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
transfer request for an advance, but those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date:

 

Authorized Signature:                                  
                                         

Phone Number:                                   
                                                     

2nd Authorized Signature :                                        
                         


 

45



--------------------------------------------------------------------------------

OUTGOING WIRE REQUEST

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 12:00pm, E.S.T.

 

Beneficiary Name:                                   
                                               

Beneficiary Bank:                                   
                                                

Amount of Wire: $                                 
                                                 

Account Number:                                   
                                                 


City and State:                                  
                                        
                                        
                                        
                                                                            

 

Beneficiary Bank Transit (ABA) #:                             
                    

Intermediary Bank:                                  
                                               

Beneficiary Bank Code (Swift, Sort, Chip, etc.):                         

(For International Wire Only) Transit (ABA) #:                     


For Further Credit to:                                
                                                                                
                                        
                                                                  

Special Instruction:                                  
                                        
                                        
                                        
                                                                   

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:                                  
                                         

Print Name Title:                                  
                                                   

Telephone #                                    
                                                          

2nd Authorized Signature :                                        
                         

Print Name/Title:                                   
                                                  

Telephone #                                    
                                                          


 

46



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

 

TO: SILICON VALLEY BANK as Agent

 

FROM: INSPIRE PHARMACEUTICALS, INC.

The undersigned authorized officer of Inspire Pharmaceuticals, Inc. certifies
that under the terms and conditions of the Loan and Security Agreement among
Borrower, Lenders and Agent (the “Agreement”), (i) Borrower is in compliance for
the period ending with all required covenants except as noted below and no
Default or Event of Default has occurred and is continuing and (ii) all
representations and warranties in the Agreement are true and correct in all
material respects on this date (except for those representations and warranties
expressly referring to a specific date, which were true and correct in all
respects as of that date). Attached are the required documents supporting the
certification. In addition, the undersigned certifies that (1) Borrower has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP and (2) no liens have been levied or claims made
against Borrower relating to unpaid employee payroll or benefits which Borrower
has not previously notified in writing to Agent. The Officer certifies that
these are prepared in accordance with Generally Accepted Accounting Principles
(GAAP) consistently applied from one period to the next except as explained in
an accompanying letter or footnotes. The Officer acknowledges that no borrowings
may be requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Monthly financial statements with Compliance Certificate.    Monthly
within 30 days    Yes        No Annual (CPA Audited)    FYE within earlier of
120 days or 5 days after filing with SEC    Yes        No Financial Projections
approved by Board    Annually at least 30 days prior to fiscal year end   
Yes        No

Financial Covenant

  

Required

   Complies Unrestricted cash, cash equivalents and marketable securities with
Agent    40% when total cash and investments is greater than or equal to
$100,000,000    Yes        No

 

47



--------------------------------------------------------------------------------

  

50% when total cash and investments greater than $80,000,000 but less than
$100,000,000

 

57% when total cash and investments greater than or equal to $70,000,000 but
less than $80,000,000

 

65% when total cash and investments greater than or equal to $60,000,000 but
less than $70,000,000

 

75% when total cash and investments is less than $60,000,000

   Minimum cash and cash equivalents, marketable securities and 80% of Eligible
Accounts, measured at the end of each month    1.35x Outstandings   
Yes        No

 

Comments Regarding Exceptions: See Attached.

 

Sincerely,

 

                                                                               
                                                

Signature

 

                                                                               
                                                

Title

 

                                                                               
                                                

Date

 

BANK USE ONLY

 

Received by:                                       
                                                                

AUTHORIZED SIGNER

 

Date:                                     
                                                                                
 

 

Verified:                                     
                                                                          

AUTHORIZED SIGNER

 

Date:                                     
                                                                                
 

Compliance Status:    Yes  ¨    No  ¨

 

48